Herlihy, J.
The State appeals from an award to the claimants. Appellant questions the court’s action with reference to improvements on property found to be commercial. While the court in its decision indicated that the improvements had some value for commercial use, it was found that the improvements were worth less for commercial use than for any other use. The court stated: “ In other words, the seller in order to get the higher commercial value would have to realize he would lose some of the value of the trees and of the house and the buyer, of course, on the other hand a buyer wishing this desirable property would probably pay a premium for knowing that the buyer had these improvements.” The court was not required to find as a matter of law that the house and trees had no commercial value. The State’s witness testified that the improvements had “ salvage value ” and the court found that the improvements were worth less when the property was to be used commercially. It was a matter of degree and the quantum of the award being within the range of the testimony permits our affirmance. The State’s contention is not to the contrary, it being suggested in the brief *911that the award should be reduced by approximately $6,000 as therein calculated. Judgment affirmed, with costs. Gibson, P. J., Reynolds, Taylor and Hamm, JJ.. concur.